—Judgment, Supreme Court, New York County (John Bradley, J.), rendered July 6, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 41/2 to 9 years, unanimously affirmed.
Evidence of uncharged narcotics transactions was properly admitted to establish intent to sell. The high probative value of the evidence outweighed the potential prejudice to defendant (see, People v Hernandez, 216 AD2d 11, 12, lv denied 86 NY2d 795), and the People were not required to rest on the inferences flowing from the charged sale (see, People v Alvino, 71 NY2d 233, 245).
We have considered defendant’s other claims and find them to be without merit. Concur—Ellerin, J. P., Wallach, Mazzarelli, Andrias and Colabella, JJ.